DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claim 1.
The Non-Final Rejection dated 3/11/2022 set forth a rejection of Claim 1 under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by Hirozawa (US 2020/0262279). In response to the Non-Final Rejection dated 3/11/2022 Applicant has filed a certified translation of JP 2020-001532, from which the instant application claims priority, and argued that Hirozawa is now inapplicable as prior art. Applicant’s argument that Hirozawa is inapplicable as prior art is persuasive. Specifically, given receipt of the certified translation of JP 2020-001532, the instant application is accorded an effective filing date equivalent to the filing date of JP 2020-001532 which is 1/8/2020. Hirozawa was published on 8/20/2020, which is after 1/8/2020, and thus Hirozawa is now not available as prior art under 35 USC 102(a)(1) following receipt of the certified translation of JP 2020-001532. Applicant’s arguments include a clear and conspicuous statement (see page 4), as set forth in MPEP 2154.02(c), that the subject matter disclosed by Hirozawa and the claimed invention were owned by the same person not later than the effective filing date of the claimed invention. For example, the publication of Hirozawa indicates that the Applicant is Toyota Jidosha Kabushiki Kaisha while the certified translation of JP 2020-001532 lists Toyota Jidosha Kabushiki Kaisha as one of two Applicant’s (in addition to Hi-Lex Corporation). Therefore, there is no independent evidence which raises doubt about the veracity of Applicant’s clear and conspicuous statement and thus Hirozawa is excluded as prior art under 35 USC 102(b)(2)(C). Accordingly the rejections over Hirozawa are withdrawn.
Epaud (US 2020/0001742) discloses: an actuation cable device comprising: a first cable (10) having a first end; a second cable (9) having a first end; a third cable (9) having a first end; a link member (7). However, the link member is not rotatable about a  rotary axis set at a center portion of the link member as required by Claim 1. Furthermore, the second portion to which the second end of the second cable (9) is attached is not located closer to a second-end side of the link member that is located opposite to the first portion with the rotary axis therebetween, as required by Claim 1, because element (9a) of the second cable (9) is in-line with the rotary axis.
Roos (US 6,942,259) discloses: an actuation cable device comprising: a first cable (28); a second cable (22); a third cable (24); a link member (32). However, Roos does not disclose that either the second or third cables have a second end connected to the link member as the second and third cables (22, 24) extend through the link member such that a middle of the second and third cables connect to the link member.
Audi (DE 10 2008 034 770) discloses: an actuation cable device comprising: a first cable (14); a second cable (13); a third cable (15); a link member (12). However, Audi is silent on specifically where the first cable (14) is attached to the link member and thus Audi does not disclose that the first and second cables are connected on opposed portions of the link member and that the third cable is connected on the same end-side as the first cable.
Laudanski (DE 10 2007 027 753) discloses: an actuation cable device comprising: a first cable (11); a second cable (10); a third cable (6); a link member (12/14); the first cable is connected at a first end-side of the link member; the second cable is connected at a second end-side of the link member; however, Laudanski does not disclose that the third cable is connected at the first end-side of the link member (i.e., the same end-side as the first cable) because the third cable is connected at the second end-side of the link member (i.e., the same end-side as the second cable) and thus Laudanski does not read on the limitations of Claim 1.
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656